 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 1 of 25 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 MAYRLA BOQUIN,

                        Plaintiff,

                v.                                    COMPLAINT AND
                                                      DEMAND FOR JURY TRIAL

 BOSTON SCIENTIFIC CORP.,

                        Defendant.


                                          COMPLAINT

       COMES NOW Plaintiff MAYRLA BOQUIN (hereinafter “Plaintiff”), through her

undersigned counsel, files this Complaint against Defendant Boston Scientific Corporation

(hereinafter “Boston Scientific” or “Defendant”), and alleges as follows based on personal

knowledge, investigation of counsel, and information and belief:

                                       NATURE OF THE CASE

       1.      This is an action for damages suffered by Plaintiff as a direct and proximate result

of Defendant’s wrongful conduct in connection with the development, design, manufacture,

marketing, distribution and selling of Defendants’ Pelvic Mesh Product, the Advantage Fit

Transvaginal Mid-Urethral Sling System (“the Advantage”).

       2.      Plaintiff, by her undersigned counsel, brings this action against Defendant related

to the design, marketing, distribution and sale of Defendant’s Advantage Fit Transvaginal Mid-

Urethral Sling System. This action is for compensator, equitable, injunctive, and declaratory relief.

Plaintiff is making the following allegations based upon her individual personal knowledge as to




                                                 1
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 2 of 25 PageID 2




her own acts, and upon information and belief, as well as upon her attorneys’ investigative efforts

as to Defendant’s actions and misconduct, and alleges as follows:

                                              PARTIES

Plaintiff

        3.      At all times referenced herein, Plaintiff was and is a citizen and resident of

Kissimmee, Osceola County, in the State of Florida.

Defendant

        4.      Boston Scientific Corporation is a Delaware corporation with its corporate

headquarters in Massachusetts. All acts and omissions of Boston Scientific Corporation as

described herein were done by its agents, servants, employees and/or owners, acting in the course

and scope of their respective agencies, services, employments and/or ownership.              Boston

Scientific Corporation’s registered agent for service is Corporation Service Company, 1201 Hays

Street, Tallahassee, FL 32301.

                                 JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to Plaintiff exceeds $75,000.00, exclusive of interest and costs, and

because Defendant is incorporated and has its principal place of business in states other than the

state in which the named Plaintiff resides.

        6.      The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that Defendant

conducts business here and is subject to personal jurisdiction in this District. Furthermore,

Defendant sells, markets, and/or distributes its Pelvic Mesh Products within the state of Florida

and this District.



                                                 2
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 3 of 25 PageID 3




                                  FACTUAL BACKGROUD

Defendant’s Pelvic Mesh Products

       8.      By way of background, surgical mesh products have been used to repair abdominal

hernias since the 1950s. In the 1970s, gynecologists began using surgical mesh products that were

designed for hernia and abdominal repair to surgically repair prolapsed organs. In the 1990s,

gynecologists began using this surgical mesh for the surgical treatment of Pelvic Organ Prolapse

(“POP”) and Stress Urinary Incontinence (“SUI”). Manufacturers, including Boston Scientific,

began to modify the mesh used in hernia repair to be used as products specifically intended to

correct POP and/or SUI. Today, Boston Scientific sells pelvic mesh “kits” which can include not

only the surgical mesh, but also tissue fixation anchors and insertion tools. The Products

manufactured by Defendants are considered Class II medical devices.

       9.      Most mesh products on the market today can trace their lineage, in part, to Boston

Scientific’s ProteGen sling, approved by Federal Drug Administration (“FDA”) in 1996. The

ProteGen was cleared by the FDA using its “fast track” 501(k) clearance program which required

neither clinical trials nor peer-reviewed studies. No formal review for safety or efficacy was

required, and no formal review for safety or efficacy was ever conducted by Boston Scientific with

regard to the ProteGen. Once Boston Scientific was able to show that the ProteGen sling was

“substantially the same” as a previous device, the FDA cleared the ProteGen device for marketing.


       10.     Due to numerous complaints of pain, infections and injuries associated with the

ProteGen sling, Boston Scientific voluntarily recalled the sling in 1999. In recalling the Protogen,

it has been reported that Boston Scientific claimed: “The use of the ProteGen in the treatment of

female urinary incontinence is associated with a higher rate than expected of vaginal erosion and

dehiscence and does not appear to function as intended.”


                                                 3
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 4 of 25 PageID 4




       11.     Boston Scientific’s own acknowledgement of early safety failures of the ProteGen

should have, at a minimum, signified to Boston Scientific of the need for subsequent clinical testing

of future mesh products.


       12.     Shortly after its voluntary recall of ProteGen, Boston Scientific began the

development of the Advantage Transobturator Mid-Urethral Sling System (“Advantage”) features

Advantage™ mesh with either a curved or halo needle design. Collectively, the products are often

referred to as a “kit.” The Advantage sling system is a Class II medical device. Boston Scientific

designed the Advantage sling system for treatment of SUI.


       13.     SUI is a condition that occurs when urine leaks out with sudden pressure on the

bladder and urethra, causing the sphincter muscles to open briefly. The pressure may be from

sudden forceful activities such as exercise, laughing, coughing, sneezing, or sudden movements.

Treatments include, but are not limited to, pelvic floor muscle exercises, vaginal pessary, urethral

bulking agents, and retropubic colposuspension procedure whereby sutures are attached to the

ligaments or bone to lift and support tissues near the bladder and upper urethra.


       14.     As with its other Class II products, Boston Scientific sought and obtained FDA

clearance to market the Advantage, under Section 510(k) of the Medical Device Amendment to

the Food, Drug and Cosmetics Act. Section 510(k) provides for marketing of a medical device if

the device is deemed “substantially equivalent” to other predicate devices marketed prior to May

28, 1976. Boston Scientific’s Advantage was cleared to market by the FDA on April 11, 2013

via 510(k), K020110.

       15.     Again, Boston Scientific did not perform any human trials with the Advantage.

Instead, it performed bench, biocompatibity and animal testing.


                                                 4
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 5 of 25 PageID 5




       16.     Boston Scientific utilized the FDA’s 501(k) clearance program and its Advantage

was cleared by the FDA as a device that was “substantially the same” as Tension Free Vaginal

Tape. The Advantage was cleared to market by FDA on April 11, 2013.


       17.     The Advantage sling is made from polypropylene, which has a Material Safety Data

Sheet (”MSDS”) that contains a Medical Application Caution. The Caution statement specifically

warns “to not use this product in medical applications involving permanent implantation in the

human body.” Further, the polypropylene MSDS the manufacturer makes “no representation,

promise, express warranty or implied warranty concerning the suitability of this material for use

in implantation in the human body or in contact with body fluids or tissues.”


       18.     The polypropylene MSDS also includes a section titled “Incompatibility With

Other Materials”, which lists materials and substances – like peroxide – that polypropylene should

not be exposed to because it may react and degrade. The vaginal area, where the Advantage is

implanted, contains bacteria that eats the starch made by cells that line the vagina, which creates

acids and peroxides – thereby causing a breakdown, or degradation, of the mesh. It can also cause

the mesh to harden inside the body.

       19.     In willful ignorance of the injuries women sustained as a result of the ProteGen

sling and in willful ignorance of polypropylene manufacturer’s caution statement and section on

incompatibility with other materials, Boston Scientific performed no testing on humans to

determine the Advantage’s appropriateness or fitness for permanent implantation in the human

body. Furthermore, Boston Scientific did not test the polypropylene in humans prior to market to

determine whether it was safe.




                                                5
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 6 of 25 PageID 6




        20.     The Advantage, which is made polypropylene, is defectively designed to be

implanted permanently in the human body to treat stress urinary incontinence in women, including

Plaintiff.


        21.     The defective design of the Advantage, namely its construction of polypropylene,

elicits a chronic foreign body reaction in which white blood cells try to wall off the polypropylene

from the rest of the body. The chronic foreign body reaction causes the scar tissue to wrap around

the entire Advantage, which causes the Advantage to contract and shrink. Contracture and

shrinkage are inapposite to Boston Scientific’s Directions of use, which represent that the mesh is

tension free.


        22.     The Advantage’s defects consisting of degradation, contraction and shrinkage of

the mesh cause serious medical problems when implanted in the human body, including but not

limited to dyspareunia, difficulty with voiding, and significant pain. Plaintiff currently suffers

from catastrophic injuries such as groin pain, bleeding, vaginal pain, vaginal discharge, urge

incontinence and urgency, poorly controlled bowels, exposed mesh and dyspareunia.


        23.     Defendant knew or should have known about the Advantage’s risks and

complications identified in the FDA Safety Communication and the ACOG/AUGS Joint

Committee Opinion.

        24.     Defendant knew or should have known that the Advantage unreasonably exposed

Plaintiff, and countless other women, to the risk of serious harm while conferring no benefit over

available feasible alternatives that do not involve the same risks.




                                                  6
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 7 of 25 PageID 7




        25.    The scientific evidence shows that the material from which the Advantage is made

is biologically incompatible with human tissue and promotes a negative immune response in

Plaintiff’s body and in a large subset of the population implanted with the Advantage.

        26.    This negative response promotes inflammation of the pelvic tissue and contributes

to the formation of severe adverse reactions to the mesh, such as those experienced by Plaintiff.

        27.    The FDA defines both “degradation” and “fragmentation” as “device problems” to

which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined as

an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and “degraded”

as an “[i]ssue associated with a deleterious change in the chemical structure, physical properties,

or appearance in the materials that are used in device construction.” The Advantage is

unreasonably susceptible to degradation and fragmentation inside the body.

        28.    The Advantage was unreasonably susceptible to shrinkage and contraction inside

Plaintiff’s body. Defendants should have known of this serious risk and warned physicians and

patients.

        29.    The Advantage was unreasonably susceptible to “creep” or the gradual elongation

and deformation when subject to prolonged tension inside the body.

        30.    To this day, the Advantage, along with Boston Scientific’s other slings have been

and continue to be marketed to the medical community and to patients as safe, effective, reliable,

medical devices, implanted by safe and effective, minimally invasive surgical techniques, and as

safer and more effective as compared to available feasible alternative treatments of pelvic organ

prolapse and stress urinary incontinence, and other competing products.

        31.    A woman who elects to have her SUI surgically treated has several options. SUI

can be corrected through traditional abdominal surgery using sutures to attach the urethra to a



                                                7
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 8 of 25 PageID 8




ligament in the pelvis (known as the “Burch procedure”). SUI can also be surgically addressed

using synthetic materials placed under the urethra to provide support.

       32.     Boston Scientific omitted and downplayed the risks, dangers, defects, and

disadvantages of the Advantage, and advertised, promoted, marketed, sold and distributed the

Advantage as safe medical device when Defendants knew or should have known that the

Advantage was not safe for its intended purposes, and that the Advantage would cause, and did

cause, serious medical problems. Plaintiff suffered and continues to suffer from catastrophic

injuries such as lower quadrant pain, groin pain, vaginal discharge, granulation tissue, urge

incontinence and urgency, poorly controlled bowels, exposed meh and dyspareunia.

       33.     Contrary to Defendants’ representations and marketing to the medical community

and to the patients themselves, the Advantage has high rates of failure, injury, and complications,

fail to perform as intended, require frequent and often debilitating re-operations, and has caused

severe and irreversible injuries, conditions, and damage to Plaintiff.

       34.     The specific nature of the Advantage defects include, but are not limited to, the

following:


               a.     The use of polypropylene which, when implanted, cases immune reactions
                      that result from such material, such as chronic foreign body reactions, scar
                      tissue that wraps around the entire mesh;

               b.     Biomechanical issues with the design of the Advantage, including, but not
                      limited to, the propensity of the Advantage to contract or shrink inside the
                      body, which in turn causes the surrounding tissue to be inflamed, become
                      fibrotic, and contract, resulting in injury;

               c.     The use and design of arms and anchors in the Advantage, which, when
                      implanted, are likely to pass through contaminated spaces and that can injure
                      major nerve routes in the pelvic region;




                                                 8
 Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 9 of 25 PageID 9




               d.     The design of the Advantage uses a transvaginal approach, this placement
                      makes it very difficult, if not impossible to remove if there are
                      complications;

               e.     The Advantage is to be inserted into and through an area of the body with
                      high levels of bacteria that can adhere to the mesh causing immune reactions
                      and subsequent tissue breakdown and adverse reactions and injuries;

               f.     The propensity of the Advantage for “creep,” or to gradually elongate and
                      deform when subject to prolonged tension inside the body;

               g.     The inelasticity of the Advantage, causing it to be improperly mated to the
                      delicate and sensitive areas of the vagina and pelvis where it is implanted,
                      and causing pain upon normal daily activities that involve movement in the
                      pelvic region (e.g., intercourse, defecation, walking);

               h.     The propensity of the Advantage for degradation or fragmentation over time,
                      which causes a chronic inflammatory and fibrotic reaction, and results in
                      continuing injury over time.


       35.     The Advantage is also defective due to Boston Scientific’s failure to adequately

warn or instruct Plaintiff and her Physicians of subjects including, but not limited to, the following:

               a.     The Advantage’s propensities to contract, retract, and/or shrink inside the
                      body;

               b.     The Advantage’s propensities for degradation, fragmentation and/or creep;

               c.     The Advantage’s inelasticity preventing proper mating with the pelvic floor
                      and vaginal region;

               d.     The frequency and manner of mesh erosion or extrusion;

               e.     The risk of chronic inflammation resulting from the Advantage;

               f.     The risk of chronic infections resulting from the Advantage;

               g.     The risk of permanent vaginal or pelvic scarring as a result of the Products;

               h.     The risk of recurrent, intractable pelvic pain and other pain resulting from
                      the Products;

               i.     The need for corrective or revision surgery to adjust or remove the
                      Advantage;
                                                  9
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 10 of 25 PageID 10




               j.     The severity of complications that could arise as a result of implantation of
                      the Advantage;

               k.     The hazards associated with the Advantage;

               l.     The Advantage’s defects described herein;

               m.     Treatment of stress urinary incontinence with the Advantage is no more
                      effective than feasible available alternatives;

               n.     Treatment of stress urinary incontinence with the Advantage exposes
                      Plaintiff to greater risk than feasible available alternatives;

               o.     Treatment of pelvic organ prolapse and stress urinary incontinence with the
                      Advantage makes future surgical repair more difficult than feasible available
                      alternatives;

               p.     Use of the Advantage puts Plaintiff at greater risk of requiring additional
                      surgery than feasible available alternatives;

               q.     Removal of the Advantage due to complications may involve multiple
                      surgeries and may significantly impair the patient’s quality of life; and

               r.     Complete removal of the Advantage may not be possible and may not result
                      in complete resolution of the complications, including pain.

       36.     Boston Scientific under reported and continues to underreport information about

the propensity of the Advantage to fail and cause injury and complications, and has made

unfounded representations regarding the efficacy and safety of the Advantage through various

means and media.

       37.     Defendant failed to perform proper and adequate testing and research in order to

determine and evaluate the nature, magnitude and frequency of the risks attendant to the

Advantage.

       38.     Defendant failed to design and establish a safe, effective procedure for removal of

the Products, or to determine if a safe, effective procedure for removal of the Advantage exists.




                                                10
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 11 of 25 PageID 11




       39.     Feasible and suitable alternatives to the Advantage have existed at all times relevant

that do not present the same frequency or severity of risks as do the Products.

       40.     The Advantage were at all times utilized and implanted in a manner foreseeable to

Defendants, as Defendants generated the instructions for use, created the procedures for implanting

the devices, and trained the implanting physician.

       41.     Defendants knowingly provided incomplete and insufficient training and

information to physicians regarding the use of the Products and the aftercare of patients implanted

with the Products.

       42.     The Product implanted in Plaintiff was in the same or substantially similar

condition as it was when it left Defendants’ possession, and in the condition directed by and

expected by Defendants.

       43.     The injuries, conditions, and complications suffered by Plaintiff and numerous

women around the world who have been implanted with the Advantage include, but are not limited

to, erosion, mesh contraction, infection, fistula, inflammation, scar tissue, organ perforation,

dyspareunia (pain during sexual intercourse), blood loss, neuropathic and other acute and chronic

nerve damage and pain, pudendal nerve damage, pelvic floor damage, and chronic pelvic pain.

Case-Specific Allegations

       44.     On or about August 22, 2013, at Florida Hospital in Kissimmee, Florida, Plaintiff

underwent the implantation of Defendant’s Pelvic Mesh Product, that being the Advantage

Transvaginal Mid-Urethral Sling System, to treat stress urinary incontinence.

       45.     Prior to Plaintiff’s surgery, her physician, Benjamin Ryder, MD, as well as Plaintiff,

was exposed to the aforementioned advertising and marketing campaign directed by Defendants.




                                                11
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 12 of 25 PageID 12




        46.    Plaintiff and her physician, Zaid Fadhli, MD, either through direct promotional

contact with Defendants’ Sales Representatives, Lab Faculty, through word-of-mouth with other

health care providers, and/or through promotional materials, received the information Defendant

intended Plaintiff and her physician to receive and view, to wit: that the Advantage was safe and

effective for use in the treatment of stress urinary incontinence.

        47.    Plaintiff began experiencing severe and debilitating pain, infections and

dyspareunia sometime after implant.

        48.    Plaintiff sought medical care from her physicians due to complications and

problems attributed to Defendants’ Pelvic Mesh Products.

        49.    As a direct and proximate result of the use of Defendants’ Pelvic Mesh Product, the

Advantage, Plaintiff suffered, and continues to suffer, serious bodily injury and harm including

surgical excision of the Advantage on June 22, 2017.

        50.    As a direct and proximate result of the use of the Defendant’s Pelvic Mesh Products,

that being the Advantage Transvaginal Mid-Urethral Sling System, Plaintiff incurred, and

continues to incur, medical expenses to treat her injuries and condition.

        51.    As a direct and proximate result of the use of the Defendant’s Pelvic Mesh

Products, that being the Advantage Transvaginal Mid-Urethral Sling System, Plaintiff continues

to receive medical treatment and is anticipated to undergo further surgeries to remove more

mesh.

                                      CAUSES OF ACTION

                                    COUNT I: NEGLIGENCE

        52.    Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:



                                                  12
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 13 of 25 PageID 13




       53.      Defendant had a duty to Plaintiff to use reasonable care in designing, marketing,

labeling, packaging and selling the Advantage.

       54.      Defendant breached its duty in failing to use reasonable care as described herein in

designing, marketing, labeling, packaging and selling the Advantage. Defendant breached its

aforementioned duty by, among other things:

             a) Failing to design the Advantage so as to avoid an unreasonable risk of harm to
                Plaintiff, who was implanted with the Advantage;

             b) Failing to use reasonable care in the testing of the Advantage so as to avoid an
                unreasonable risk of harm to Plaintiff, who was implanted with the Advantage;

             a) Failing to use reasonable care in inspecting the Advantage so as to avoid an
                unreasonable risk of harm to Plaintiff, who was implanted with the Advantage;

             b) Failing to use reasonable care in the training and instruction to physicians for the
                safe use of the Advantage;

             c) Failing to use reasonable care in studying the Advantage to evaluate its safety and
                to determine the nature, magnitude, and frequency of serious, life threatening
                complications that were known or knowable; and

             d) Otherwise negligently or carelessly designing, marketing, labeling, packaging
                and/or selling the Advantage.

       55.      The reasons that Defendant’s negligence caused the Advantage to be unreasonably

dangerous and defective include, but are not limited to:

                a.     The use of polypropylene which, when implanted, cases immune reactions
                       that result from such material, such as chronic foreign body reactions, scar
                       tissue that wraps around the entire mesh;

                b.     Biomechanical issues with the design of the Advantage, including, but not
                       limited to, the propensity of the Advantage to contract or shrink inside the
                       body, which in turn causes the surrounding tissue to be inflamed, become
                       fibrotic, and contract, resulting in injury;

                c.     The use and design of arms and anchors in the Advantage, which, when
                       implanted, are likely to pass through contaminated spaces and that can injure
                       major nerve routes in the pelvic region;

                                                 13
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 14 of 25 PageID 14




                d.     The design of the Advantage uses a transvaginal approach, this placement
                       makes it very difficult, if not impossible to remove if there are
                       complications;

                e.     The Advantage is to be inserted into and through an area of the body with
                       high levels of bacteria that can adhere to the mesh causing immune reactions
                       and subsequent tissue breakdown and adverse reactions and injuries;

                f.     The propensity of the Advantage for “creep,” or to gradually elongate and
                       deform when subject to prolonged tension inside the body;

                g.     The inelasticity of the Advantage, causing it to be improperly mated to the
                       delicate and sensitive areas of the vagina and pelvis where it is implanted,
                       and causing pain upon normal daily activities that involve movement in the
                       pelvic region (e.g., intercourse, defecation, walking);

                h.     The propensity of the Advantage for degradation or fragmentation over time,
                       which causes a chronic inflammatory and fibrotic reaction, and results in
                       continuing injury over time.


       56.      Defendant also negligently failed to warn or instruct Plaintiff and her Physician,

Zaid Fadhli, MD, but not limited to, the following:

             a) The Advantage’s propensities to contract, retract, and/or shrink inside the body;

             b) The Advantage’s’ propensities for degradation, fragmentation and/or creep;

             c) The Advantage’s inelasticity preventing proper mating with the pelvic floor and
             vaginal region;

             d) The rate and manner of mesh erosion or extrusion;

             e) The risk of chronic inflammation resulting from the Advantage;

             f) The risk of chronic infections resulting from the Advantage;

             g) The risk of permanent vaginal or pelvic scarring as a result of the Advantage;

             h) The risk of recurrent, intractable pelvic pain and other pain resulting from the
             Advantage;

             i) The need for corrective or revision surgery to adjust or remove the Advantage’;

                                                 14
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 15 of 25 PageID 15




             j) The severity of complications that could arise as a result of implantation of the
             Advantage;

             k) Treatment of SUI with the Advantage is no more effective than feasible available
             alternatives;

             l) Treatment of SUI with the Advantage exposes patients to greater risk than feasible
             available alternatives;

             m) Treatment of SUI with the Advantage makes future surgical repair more difficult
             than feasible available alternatives;

             n) Use of the Advantage puts Plaintiff at greater risk of requiring additional surgery
             than feasible available alternatives;

             o) Removal of the Advantage due to complications may involve multiple surgeries
             and may significantly impair the patient’s quality of life; and

             p) Complete removal of the Advantage may not be possible and may not result in
             complete resolution of the complications, including pain.

       57.      As a direct and proximate result of Defendant’s negligence, stemming from the

Advantage’s unreasonably dangerous defects, Plaintiff has sustained permanent injury such as

lower quadrant pain, groin pain, vaginal discharge, granulation tissue, urge incontinence, urinary

urgency, poorly controlled bowels, exposed mesh and dyspareunia.

       58.      Further and as result of Defendant’s negligence, Plaintiff has experienced

significant mental and physical pain and suffering, has undergone a revision surgery on June 22,

2017 and will likely undergo further medical treatment and procedures, has suffered financial or

economic loss, including, but not limited to, obligations for medical services and expenses, lost

income, and other damages.

                    COUNT II: STRICT LIABILITY – DESIGN DEFECT

       59.      Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:

                                                  15
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 16 of 25 PageID 16




       60.    The Advantage implanted in Plaintiff was not reasonably safe for its intended uses

and was defective as described herein with respect to its design. As previously stated, the

Advantage’s design defects include, but are not limited to: The use of polypropylene material in

the Advantage and the immune reaction that results from such material, causing adverse reactions

and injuries. The Advantage was defectively designed as follows:


              a.     The use of polypropylene which, when implanted, cases immune reactions
                     that result from such material, such as chronic foreign body reactions, scar
                     tissue that wraps around the entire mesh;

              b.     Biomechanical issues with the design of the Advantage, including, but not
                     limited to, the propensity of the Advantage to contract or shrink inside the
                     body, which in turn causes the surrounding tissue to be inflamed, become
                     fibrotic, and contract, resulting in injury;

              c.     The use and design of arms and anchors in the Advantage, which, when
                     implanted, are likely to pass through contaminated spaces and that can injure
                     major nerve routes in the pelvic region;

              d.     The design of the Advantage uses a transvaginal approach, this placement
                     makes it very difficult, if not impossible to remove if there are
                     complications;

              e.     The Advantage is to be inserted into and through an area of the body with
                     high levels of bacteria that can adhere to the mesh causing immune reactions
                     and subsequent tissue breakdown and adverse reactions and injuries;

              f.     The propensity of the Advantage for “creep,” or to gradually elongate and
                     deform when subject to prolonged tension inside the body;

              g.     The inelasticity of the Advantage, causing it to be improperly mated to the
                     delicate and sensitive areas of the vagina and pelvis where it is implanted,
                     and causing pain upon normal daily activities that involve movement in the
                     pelvic region (e.g., intercourse, defecation, walking);

              h.     The propensity of the Advantage for degradation or fragmentation over time,
                     which causes a chronic inflammatory and fibrotic reaction, and results in
                     continuing injury over time.



                                               16
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 17 of 25 PageID 17




       61.     The foregoing defects existed when the Advantage left Defendant’s control and, as

a direct and proximate result of the Advantage’s defects, Plaintiff has experienced significant

mental and physical pain and suffering, has sustained permanent injury, has undergone medical

treatment and will likely undergo future medical treatment and procedures, has suffered financial

or economic loss, including, but not limited to, obligations for medical services and expenses, lost

income, and other damages.

       62.     The likelihood that the Advantage’s propensities to contract, creep, shrink, and

degrade would cause harm are very high, in part because of Boston Scientific’s knowledge that

slings can cause injuries as evidenced by their development and subsequent voluntary recall of its

ProtoGen sling in 1999.

       63.     The gravity of the harm, included but not limited to, lifelong and chronic pain, urge

incontinence, bowel incontinence and dyspareunia, is far outweighed by the simple precaution of

warning patients and physicians of the Advantages’ propensities to contract, creep, shrink, and

degrade in its Directions for Use.

       64.     Defendant is strictly liable to Plaintiff for designing, marketing, labeling, packaging

and selling a defective product.

                 COUNT III: STRICT LIABILITY – FAILURE TO WARN

       65.     Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:

       66.     The Advantage implanted in Plaintiff was not reasonably safe for its intended uses

and was defective as described herein as a matter of law due to its lack of appropriate and necessary

warnings. Specifically, Defendant did not provide sufficient or adequate warnings regarding,

among other subjects:



                                                  17
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 18 of 25 PageID 18




             a) The Advantage’s propensities to contract, retract, and/or shrink inside the body;

             b) The Advantage’s’ propensities for degradation, fragmentation and/or creep;

             c) The Advantage’s inelasticity preventing proper mating with the pelvic floor and
             vaginal region;

             d) The rate and manner of mesh erosion or extrusion;

             e) The risk of chronic inflammation resulting from the Advantage;

             f) The risk of chronic infections resulting from the Advantage;

             g) The risk of permanent vaginal or pelvic scarring as a result of the Advantage;

             h) The risk of recurrent, intractable pelvic pain and other pain resulting from the
             Advantage;

             i) The need for corrective or revision surgery to adjust or remove the Advantage’;

             j) The severity of complications that could arise as a result of implantation of the
             Advantage;

             k) Treatment of SUI with the Advantage is no more effective than feasible available
             alternatives;

             l) Treatment of SUI with the Advantage exposes patients to greater risk than feasible
             available alternatives;

             m) Treatment of SUI with the Advantage makes future surgical repair more difficult
             than feasible available alternatives;

             n) Use of the Advantage puts Plaintiff at greater risk of requiring additional surgery
             than feasible available alternatives;

             o) Removal of the Advantage due to complications may involve multiple surgeries
             and may significantly impair the patient’s quality of life; and

             p) Complete removal of the Advantage may not be possible and may not result in
             complete resolution of the complications, including pain.


       67.      Defendant did not provide any warnings of the preceding defects to Plaintiff nor to

Plaintiff’s physician, Dr. Zaid Fadhli. A warning that includes information on the preceding
                                                 18
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 19 of 25 PageID 19




defects would have altered the prescribing physician’s decisions and/or prescribing practices

regarding the Advantage such that injury to plaintiff would have been avoided.

       68.     As a direct and proximate result of the Advantage’s aforementioned defects as

described herein, Plaintiff has experienced significant mental and physical pain and suffering, has

sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

       69.     Defendant is strictly liable to Plaintiff for designing, marketing, labeling,

packaging and selling a defective product.

                     COUNT IV: BREACH OF EXPRESS WARRANTY

       70.     Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:

       71.     Defendant made assurances as described herein to the general public, hospitals and

health care professionals that the Products were safe and reasonably fit for their intended purposes.

       72.     Plaintiff and/or her healthcare provider chose the Product based upon Defendant’s

warranties and representations as described herein regarding the safety and fitness of the Products.

       73.     Plaintiff, individually and/or by and through her physician, reasonably relied upon

Defendant’s express warranties and guarantees that the Product was safe, merchantable, and

reasonably fit for their intended purposes.

       74.     Defendant breached these express warranties because the Product implanted in

Plaintiff was unreasonably dangerous and defective as described herein and not as Defendant had

represented.




                                                  19
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 20 of 25 PageID 20




       75.     Defendant’s breach of its express warranties resulted in the implantation of an

unreasonably dangerous and defective product in Plaintiff’s body, placing Plaintiff’s health and

safety in jeopardy.

       76.     As a direct and proximate result of Defendant’s breach of the aforementioned

express warranties, Plaintiff has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

                      COUNT V: BREACH OF IMPLIED WARRANTY

       77.     Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:

       78.     Defendant impliedly warranted that the Products were merchantable and were fit

for the ordinary purposes for which they were intended.

       79.     When the Product was implanted in Plaintiff to treat her pelvic organ prolapse

and/or stress urinary incontinence, the Product was being used for the ordinary purposes for which

it was intended.

       80.     Plaintiff, individually and/or by and through her physician, relied upon Defendant’s

implied warranties of merchantability in consenting to have the Product implanted in her.

       81.     Defendant breached these implied warranties of merchantability because the

Product implanted in Plaintiff was neither merchantable nor suited for its intended uses as

warranted.




                                                  20
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 21 of 25 PageID 21




       82.     Defendant’s breach of their implied warranties resulted in the implantation of

unreasonably dangerous and defective products in Plaintiff’s body, placing Plaintiff’s health and

safety in jeopardy.

       83.     As a direct and proximate result of Defendant’s breach of the aforementioned

implied warranties, Plaintiff has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services and expenses, and/or lost income, and other damages.

 COUNT VII: DISCOVERY RULE, TOLLING AND FRAUDULENT CONCEALMENT

       84.     Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:

       85.     Plaintiff asserts all applicable state statutory and common law rights and theories

related to the tolling or extension of any applicable statute of limitations, including equitable

tolling, class action tolling, delayed discovery, discovery rule, and fraudulent concealment.

       86.     Plaintiff pleads that the discovery rule should be applied to toll the running of the

statute of limitations until Plaintiff knew, or through the exercise of reasonable care and diligence

should have known, of facts indicating that Plaintiff had been injured, the cause of the injury, and

the tortious nature of the wrongdoing that caused the injury.

       87.     Despite diligent investigation by Plaintiff into the cause of her injuries, including

consultations with Plaintiff’s medical providers, the nature of Plaintiff’s injuries and damages, and

their relationship to Defendant’s Products was not discovered, and through reasonable care and

due diligence could not have been discovered, until a date within the applicable statute of




                                                  21
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 22 of 25 PageID 22




limitations for filing Plaintiff’s claims. Therefore, under appropriate application of the discovery

rule, Plaintiff’s suit was filed well within the applicable statutory limitations period.

       88.     The running of the statute of limitations in this cause is tolled due to equitable

tolling. Defendant is estopped from asserting a statute of limitations defense due to Defendant’s

fraudulent concealment, through affirmative misrepresentations and omissions, from Plaintiff and

Plaintiff’s physicians of the true risks associated with the Products. As a result of Defendant’s

fraudulent concealment, Plaintiff and Plaintiff’s physicians were unaware, and could not have

known or have learned through reasonable diligence that Plaintiff had been exposed to the risks

alleged herein and that those risks were the direct and proximate result of the wrongful acts and

omissions of the Defendant.

                               COUNT V: PUNITIVE DAMAGES

       89.     Plaintiff realleges and incorporates by reference each allegation contained in

paragraphs 1-51 and further alleges as follows:

       90.     Defendant sold its Advantage to Plaintiff’s healthcare providers and other

healthcare providers in the state of implantation and throughout the United States without doing

adequate testing to ensure that the Products were reasonably safe for implantation in the female

pelvic area.

       91.     Defendant sold the Advantage to Plaintiff, Plaintiff’s, health care providers and

other health care providers in the state of implantation and throughout the United States in spite of

their knowledge that the Advantage can shrink, disintegrate and/or degrade inside the body, and

cause the other problems heretofore set forth in this complaint, thereby causing severe and

debilitating injuries suffered by Plaintiff and numerous other women.

       92.     Defendant ignored reports from patients and health care providers throughout the

United States and elsewhere of the Advantage’s failures to perform as intended, which lead to the
                                                  22
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 23 of 25 PageID 23




severe and debilitating injuries suffered by Plaintiff and numerous other women. Rather than doing

adequate testing to determine the cause of these injuries, or to rule out the Advantage’s designs or

the processes by which the Products are manufactured as the cause of these injuries, Defendant

chose instead to continue to market and sell the Products as safe and effective.

       93.      Defendant knew the Advantage was unreasonably dangerous in light of their risks

of failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and treatments in an

effort to cure the conditions proximately related to the use of the Advantage, as well as other severe

and personal injuries which were permanent and lasting in nature.

       94.      Defendant withheld material information from the medical community and the

public in general, including Plaintiff, regarding the safety and efficacy of the Advantage.

       95.      Defendant knew and recklessly disregarded the fact that the Advantage caused

debilitating and potentially life altering complications with greater frequency than feasible

alternative methods and/or products used to treat pelvic organ prolapse and stress urinary

incontinence.

       96.      Defendant misstated and misrepresented data and continues to misrepresent data so

as to minimize the perceived risk of injuries caused by the Advantage.

       97.      Notwithstanding the foregoing, Defendant continues to aggressively market the

Advantage to consumers, without disclosing the true risks associated with the Products.

       98.      Defendant knew of the Advantage’s defective and unreasonably dangerous nature

but continued to mislead physicians and patients and to manufacture, market, distribute, and sell

the Advantage so as to maximize sales and profits at the expense of the health and safety of the

public, including Plaintiff.




                                                 23
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 24 of 25 PageID 24




       99.      Defendant continued to conceal and/or fail to disclose to the public, including

Plaintiff, the serious complications associated with the use of the Advantage to ensure continued

and increased sales of the Advantage.

       100.     Defendant’s conduct as described herein shows willful misconduct, malice, fraud,

wantonness, oppression, or that entire want of care which raises the presumption of conscious

indifference to consequences, thereby justifying an award of punitive damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendant and requests

compensatory damages, together with interest, cost of suit, attorneys’ fees, and all such other relief

as the Court deems just and proper as well as:

             1. Compensatory damages to Plaintiff for past, present, and future damages,
                including, but not limited to, pain and suffering for severe and permanent personal
                injuries sustained by Plaintiff, health and medical care costs, together with interest
                and costs as provided by law;
             2. Restitution and disgorgement of profits;
             3. Reasonable attorneys’ fees;
             4. The costs of these proceedings;
             5. All ascertainable economic damages
             6. Punitive damages;
             7. Such other and further relief as this Court deems just and proper.



                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.




                                                  24
Case 6:21-cv-01034-CEM-DCI Document 1 Filed 06/17/21 Page 25 of 25 PageID 25




DATED: June 17, 2021                      Respectfully submitted,

                                          Local Counsel

                                          /s/ Joseph Osborne
                                          Joseph Osborne, Esq.
                                          Osborne & Francis PLLC
                                          433 Plaza Real Blvd Ste. 271
                                          Boca Raton, FL 33432
                                          Tel: (561) 293-2600
                                          Fax: (561) 923-8100
                                          Email: josborne@realtoughlawyers.com
                                                  rbell@realtoughlawyers.com
                                                  dmonahan@realtoughlawyers.com




                                          /s/ Daniel C. Burke
                                          Daniel C. Burke, Esq.
                                          Pro Hac Vice to be Submitted
                                          BERNSTEIN LIEBHARD LLP
                                          10 East 40th Street
                                          New York, New York 10016
                                          Tel: (212) 779-1414
                                          Fax: (212) 779-3218
                                          Email: dburke@bernlieb.com
                                          Email: dweck@bernlieb.com

                                          Attorneys for Plaintiff




                                     25
